Title: 7th.
From: Adams, John Quincy
To: 


       Went into Paris early in the morning. Called at the Hôtel d’Orleans, Rue St. Anne. Mr. Wilson, and Mr. Warburton, were going for England at Noon. Hotel d’Orleans, Palais Royal: Dr. Ruston found West there, and accompanied him, to the Diligence, Rue Montmartre; at 12 o’clock they all went off. I walk’d with Mr. Jarvis in the Palais Royal, and afterwards went and dined with him, at the hotel d’Orleans, Rue des Petits Augustins. After dinner I called upon Mr. Randall, at the Hotel de l’Union, Rue St. Thomas du Louvre, and bought of him, the Carriage, in which he came from L’Orient. Gave him 20 louis d’or’s for it. Called upon the abbés and Mr. Grand, but did not find them.
      